\\|"12|_"9

 

'70 ; /7/'3’» Be/’H~M Herzriec`g\> '

 

\_) , ,
Heo\z§ie;L,-sm\ £dur\fl`j \'/\,H=.L,‘c:{' C`lr'af~/

 

/AB £¢ T~¢/E’K. S'{`. @/n 303

 

§ ~>/ j . .- ,
H""H)zz)\; l€,)<>c§.S 713 7b1

 

 

.RZ! £)¢v/)¢'§:§"`C. LL)¢"((\‘€,v \Bai'lnc// 'BL°@ .s

 

 

C`.L} § `/) §§ 3 10 o. < c ,; we p\,~ W;~¢;;\r;§,)§c§ 5 n lle@M§§o§§W/DWCMS)W€ 0.11¢;4,»€{§3,;¢[¢4;§§§

03 L’\-C'\”u\a.\ \v\\\¢»¢€¢~az

 

 

 

RFCFME,D.!NWW
COURT OF CR!M:NM A¢PE»';.!‘»!..Q

 

 

AU61025

 

 

AbelAcosta,.Clem§§§WW§W

 

 

 

 

 

 

'7'0 ;' /'/71'lccu~"£ §

 

ClCum\ A'g c.c'& t\a~\ \v\v\¢>€,€u\c< o§r 'Hne_ CR..»~\€¢ ""n\€, Scwoe_ /m.< Aeen Sc‘€de¢Q on

 

`H"VCZ C|£E g L')}( ‘“H\€ C£~ ...FL"(' os<  lqhzoc_

 

`Cb|{’-'\ (`6:,>6~\‘\~ 13 ch? v\c. “`26')"~€.¢)¢3“&¢9 +0 V'n< BC'('\+M H¢¢BI¢L€ §~6&7 77£.¢.(..$

333 }.7 7~ 7 aw¢lm¢; .

 

 

/

 

 

 

 

 

§ 7,,/
F?E©E V/M§$. 1

 

    

 

 

 

COURT W>W\c;. §§
’ T

    

 

 

 

 

Case No. _____
(Thc Clerk ofthc convicting court will fill this line in.)
IN THE COURT OF CRlM'INAL APPEALS OF 'I`EXAS
APPLICAII`ION FOR A WRIT OF HABEAS CORPUS
_ SEEKING RELlEF FROM FINAL FELONY C()NVICTlON
UNDER CODE (_)F CRIMINAL PROCEDURE, ARTICLE `11.07

NAME; __mTi i Ti=‘ n amici i:‘v

DATE OFBIRTH: "\111\1 29th 1961

 

 

T_DCJ-Cu) NUMBER: _LQ?_&_______ SID NUMBER:

(1) This application concerns (checl< all that apply):

B< a conviction / Actu-al E] parole
Innocence of Crime

§3< a sentence[ lleq al l:l mandatory supervision
IMPROPER ENHANCFMENT

[1 Pt&ié"&§&i?h El out-of-time appeal or petition for v

discretionary review

(2) What district court entered the judgment of the conviction you want relief from?
(Include the court number and county.)

173RD JUDICIAL DISTRICT COURT / HENDERSON~COUNTY

 

(3) What was the case number in the trial court?

_ i..._.._q.T.Q_,)..___-._T. .. . ,. . ...…. .. .. ,_.. , ,,.. _.~-,,,_,~

(4) What was the name of the trial judge?

HONORABLE JACK H- HOLLAND

 

Effecrive; January 1, 2014 ` 1

Rev. 01/14/14

(6)

(7)

(8)

'(9)

(10)

Were you represented by counsel? lf yes, provide the attorney's name:

___I]`_ERES.A____A_...____D.RUM

 

What was the date that the judgment was entered?

'APRTL oa+h 1999 rouNn GuILTY

For what offense were you convicted and what was the sentence?

ASCHLUP- 513 U.S. at 327. 115 S. Ct. 851.

Q¢nnA;rA rha mnrp qrrinJPnt-
j

_"SAwYER. sAwYE‘.a vs. wHITLr-:Y, 505 u.s. 333, 112 S. cc. 2514, 120
L. Ed. 2d. 2691 (1992) holding that a Habeas Petitioner must show
_b¥~sleas~anB_conxincing_e1idenc2_LhaLlhnL_fQ£_é_§QB§LlLBLLQEQl error
no reasonable JUROR would have found the Petitioner eligible for
death penalty. Standard was rejected anB the Court reasoned thatin
' ' ' ` '~ that a Constitutional error
resulted in the conviction of one who is actuallg`nnxocent of the
crime. The CARRIER StanBard strikes the bala1ce between the societal
imr°rpqr nf finalitv anH the individual interest in Justice.

 

SCHLUP, 513 U.S. at 324, 115 S. Ct. 851. The Court discussed the
~needm£or~anwexeepeionmco'adequatelymprotectwagainstmthgmhin§nQf

miscarrage of Justice that would result from the execution of a
person who is not guilty, who is actually innocent. The reasoning

-ca-n_eq§a.}_l.s{_.bg_app`lipd l'() both€lal§`tlcl@ 11.071 SeCtiOl'l 4(&) and (2)

and 11.071 Section 5 (a) (2). A credible claim of actual innocense
to bring the Petitioner within the "NARROW CLASS of CASE“,

 

implica§ing a fundamental miscarriage or uusLic=. 115 S. Ct-
851. In other words, Showing actual innocense by a preponderence

of the evidence is a gateway through which a Habeas Petitioner
must.pass in order to have an otherwise barred Constitutional

6

Rev. 01/14/14

 

F] . .3 3 l . . . 506

U.S. at 404, 113 S. Ct. 853.

`The current claims aid issues have not been aid could not have been
presented previously in al original Application or/IN A PREVIOUSLY

considered Application filed back in 2000 under this article because

 

the factual or Legal basis for the claims was un-AVAILABLE On the'
date the Applicant filed the previous Application and was not

 

ascertainable through the exercise of reasonable diligence on or

before that date, and could not have been reasonably formulated from

 

a FINAL decision.

 

 

 

 

 

 

 

 

 

 

Rev, 01/14/14

 

GROUND TWO:

IMPROPER / ILLEGAL SENTENCE WITH TWO ENHANCEHENT PARAGRAPHS

 

 

FACTSSUPPORTINGGROUNDTWO: A'pplicant was charged with the F‘elony

 

offense of Aggravated Robberv/Habitual. The indictment (A-9192-J)

 

contains TWO BNHANCEMENT Paragraphs, See the indictment-Rxhibit

 

A attached hereto which alleged two enhancement paragraphs show-
inn rha hnra1arv of a building, Cause no: A-4667 and Robberv.

Cause no: A-6883, On March OBthl 1999. Applicant plead NOT

 

guilty to the offense of Aggravated Robbery and after being
found guilty of the primary offense, Applicant choose to be

sentenced by the Trial Judge of the l73rd Judicial District

of Henderson County and plead not guilty to the first enhancement

paragraph and True co the second enhancement paragraph based upon

 

erroneous advice from Counsel, during tne penaity phase of the

trial.

 

The Trial Court Judge did take into consideration
the prior convictions. That he was mislead by the State

 

prosecutor into believing that the two priors enhancement
paragraphs was in fact final convictions, and the State

`WPY§§§EUE§?WKHSW'fn§tm€§§“§?i§?"enhandemenf§“were nOwaiH§l

 

convictions and were un-available for enhancement purposes.

 

See; EXHIBfT (a) - INDICTMENT, EXHlBlT \u) - Juubnmnmi and

sentencing.because after being mislead, by the State Prosecutor,

 

and not knowing it, the record will affirmatively reflect that

the Judge did take into consideration the enhancement paragraphs

when he pronounced and sentenced Applicant to 40 years in the

8

Rcv.Ol/l4/l4

 

Texas department of Criminal Corrections divisionl based

 

upon information put before him by the State Prosecutor and

the defense Attorney should have objected to the improper and

 

illegal enhancement. Also, See: a letter from the Henderson

County District Clerk, ( Exhibit (c)... showing NO MANDATE

 

in either case. See: EXHIBIT (c) attached hereto.

See Page 5 and Pafe 6 of the memorandum of the Law attached :'

 

hereto.

 

 

 

 

 

 

 

 

 

 

 

Rcv.Ol/l4/l4

GROUNDTHREE

 

 

FACTS SUPPORTING GROUND THREE:
APPLICANT CONTENDS THAT HE WAS SUBJECT TO INEFFECTIVE ASSISTANCE

of Counsel during the penalty phase due to Defense Counsel's

 

failure to investigate the Prior Conviction aid the enhaicemenr

Paragraphs used for enhaicement purposes.
DefenS@Counsel failed to file a motion with the Trial Court to

saiid

 

paragraph was unavailable and were Not final convictions.

 

and could not be used for enhancement purposes. but, the

D f n n nnnnn 1 m D:nm innaarianaa rha nrinre. she would w
L _

have known about the improper enhancements and she would have

 

filed a motion to dismiss the indictment. due to the fact that

rha run enhancement naraoraohs were unavailable and the

indictment is defective because its missing eddential elements

 

of the Primary Offense, concerning in the manner of its use or

ir»q intended use. and it's capability of causing serious

bodily injury or possibly even death. The defense Counsel

 

sat there and allowed the State Prosecutor to mis-lead

the Trial Court Judge into believing what she was putting
before him concerning the priors, were FINAL CONVICTIONS,

See: GROUND NO: 3, Page 8 and 9 of Applicant's memorandum

attached hereto.

10

Rev.Ol/l4/l4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ll

Rev. 01/14/14

_GROUNI) FoUR=

 

INNOCENSE PHASE OF THE TRIAL

 

FA_CTS SUPPORTING GROUND FOUR:

ADDliCant contends that he received Ineffective Assistance of

Counsel during the Guilt/lnnocense Phase of the Trial. Applicant

 

asserts that a missing material witness for the defense was not
…thia_nitnessgaad_famahle_elidence

through testimony. that could have cleared Applicant of the

 

alleged offense of Aggravated Robbery, prior to Trial,

Aoplicant had informed defense Counsel Ms. T. Drum. that he

had an alibi witness,to Substantiate his location at the time of

 

the alledged crime or offense. Trial Counsel failed to interview

the alibi witness, who put the Applicant in another location

at the time of the offense (ie. 38.4 miles away).

 

Applicant did inform Counsel, Ms. Drum, with the names of the
material witnesses for the defense (ie.. TRACY SOWELL'S) and

after Ms. Drum had the Court's clerk to issue a subpena for Mr.

 

SOWELL'S, and after Ms. Drum*askeo that mrz soweli's be in Court
MARGH O9th1 19991 Sheq~Ms.»Dsum. phoned Mr. Sowell'sand told.him

that she would not be needing him. Ms. Drum also had Applicant's

brother, Thomas G. Spencer, and a Friend Mr. Tom Perdue, to come

to Court to offer testimony, but prohibited them to testify for

 

the Applicant. Failure by Defense Counsel to produce those alibi

witnesses under the fact and circumstances, constitutes ineffective

12

Rev.OI/l4/l4

 

Assistance of counsel. Defense Counsel also abandoned Applicant

only defense which was prejudice. Applicant also made known

 

the location of TWO other witnesses that could have further

testified that the alledged victim had accused them of taking

 

property from her. Failure to contact and interview any and all

' ' ` ' . Bo h Mr. Sowell's and

Mr. Spencer was willing and ready to testify for the Applicant, due

 

to Counsel's un-professional error, they were not able to testify
and had they been, there would have been a different outcome at

the end of the Trial.

 

SEE GROUND OF ERROR(#4) Page 10-12 of the memorandum.

 

 

 

 

 

 

 

 

13

Rev. ()1/14/14

 

INEFEECTIVE ASSISTANCE OF COUNSEL DUE TO'CONFLICT OF INTEREST

 

FAC'I`S SUPPORTING GROUND:

Applicant contends that there was a conflict of interest, between

 

himself, and Court Appointed Attorneyl Ms. T.A. Drum. who

 

represented Applicant at his Trial. Aside from.the fact there
existed a very close friendship between Ms. Drum and the Assistant

D.A. Ms. SHARI MOORE.y Ms. Drum was also employed by Henderson

 

County as a CITY Prosecutor of Gun Barrell Cityl Texas.
The Trial Court erred in its decision not to investigate

applicant's claim of conflict of interest as well as defense

 

COUHS€lS r€QU€SE CO wlthdraw from the case citing a possible

conflict of interest. The Trial Court Judge totally dis-

 

regarded Applicant's claim. as well as his Attorney's claim

and such conflict had adverse effect on Counsel's representation.

Applicant further states that the possible conflict of
interest did become a complete conflict when defense counsel

Drum had to choose between actually protecting Apblicant's

 

rights, Trial By Judge, ( a Jury not tampered with).
and reporting a fellow officer of the Court's and of the

State, Detective Kay Langford for possible Jury tampering.
Apolicant would like to re-direct the Courts attention to the

following: Applicant did file an affidavit of Jury mis~conduct

 

with the Trial Court's on March lOth, 1999.
SEE: EXHIBIT (D) attached hereto and part of the record on

14

Rev. 01/14/14

 

at the Clerk‘s Office. The Trial Court Judge received said

affidavit and sent a copy of the same to Applicant's Trial

 

Attorney. See: EXHIBIT (E) attached hereto and is also a part

 

of the Court Records.

 

A Reading of EXHIBIT (D) clearly demonstrates that Ms. Drum

 

knew of the Jury tampering prior to trial and prior to

 

applicant filing this affidavit and she failed to report it
to the Court's where it could have been properly addressed and

investigated by the Trial Court. Ms. Drum should have moved

 

for an in camera hearing to voir doir Ms. P. Hamlet, the
cnnrr qhnn1d have initiated an in guiry if it knew or

reasonably should have known that a potential conflict did in

 

fact exist.

 

 

 

 

 

15

Rev. 01/14/14

 

GROUND:NO: 6

JUROR MlS-CONDUCT ( UN~APPROVED JURY COMMUNICATION

Applicant contends that on MARCH 09th, 1999. Applicant made

FACTS SUPPORTlNG GROUND:

 

State investigators. ( ie. KAY LANGFORD) who is involved in

 

the investigation of Applicant's case, was observed before s;
starting of voir doir, talking to one of the potential jurors

and applicant did point to the investigator and Ms. Drum. and

 

her sister, who was at the defense counsel table ..seen Ms.
Langford as she was talking with the individual that was

identified as JUROR No: 6. a Ms. Paula HAMLET_

 

See; EXHIBIT (D) Applicant's affidavit and affidavit of TOM

Perdue and Melissa A. Beasley. In which they also witnessed De

 

Detective Kay LAngford fleeing from the Courtroom with a

 

manilla folder clinging to her chest.. See EXHIBIT F.G,l)

Applicant's Attorney, Ms. Drum, failed to report the

 

un-authorized juror communication had taken place.
Ms. Hamlet and State lnvestigato ,'Kay Langford. were observed

having this conversation with one another in the Jury panel box

 

This was before Jury selection started. Ms. Hamlet was one of

the twelve Juror members that was chosen for Jury seating in

applican't's case. As a result. of the defense attorney

 

Ms. Drum neglecting her duties, an affidavit was filed on MARCH

lOth, 1999, by Applicant_ See: EXHIBIT § (D) Please note

14

Rev. 01/14/14

 

that the Trial court Judge, (ie: HONORABLB JACK H. HOLLAND.)

acknowledged receiving Applican'ts affidavitl See BXIBIT (B)

 

a Lerter from Judge Holland. However. the issue of Jury`

mls-conduct has never been investigated by the Trial officials

or defense Attorney's and such should have been inguired into

 

to determine the impact and to find out what the investigator

may have exposed to the Jury or panel.

 

 

 

 

 

 

 

 

 

 

 

Rev. 01/14/14

 

GROUND: NO; 7
NO EVIDENCE TO SUPPORT THE CONVICTION LEGALLY

 

INSQFFICIENCY OF EVIDENCE

 

FACTS SUPPORTING GROUND:
Applicant contends that there was no evidence to support his

conviction and applicant further argues that he was convicted

 

not because of conclusive evidence that shows he was “uilty
ofaggravated Robbery, butl was based upon TWO prior convictions~

that were not final convictions in Applicant's past.

 

Applicant further argues that the mis-identification was not

raised at trial because the alleged victim identification oft

applicant was so far out of focus that the Trial Court Judge

 

had to question the testimony of the alleged victim,
(Credibility) when the victim was asked if she could identify

the perpetrator of this alleged crime. A Spectator in the

 

very back of the Court room shouted .. OUOTE; "THATS WILLLE

BEASLEY!:" Un-quote.` The Aileged victim could not describe

for the trial Court Judge what the Applicant was wearing abd

 

defense Counsel failed to move to correct testimony, when she
knew'that was false ana mis~ieauinq.

When questioned about what had taken place on NOVEMBER 19th.

 

1998, the alleged victim started to testify as to someone in

a field with a pick-up truck and the victim displayed problems
of remembering anything. `She spoke about someone trying to

" WHO-DO-HBR".._and that someone had come and taken matteress‘s

from her residence, Apolicant would like to further point out

that the States chief witness in this case, a Mr. Eddie Pace,

Rev. 01/14/14

 

was the one who found the victim's alleged wallet. The same

 

State's witness that applicant had told Ms. T'A. Drum, that tx

this man was a wanted fugitive out of build Cudi?i. Trial

Counsel failed to investigate impeachable evidence, for

 

attacking the credibility of the State's witness. She, Ms. Drum

had a duty to investigate leads, affecting the credibility of

 

witnesses which should serve to boost her client's credibility

 

and undermine the State's credibility,

 

 

 

 

 

 

 

 

 

 

 

Rev. 01/14/14

 

WHEREFORE, APPLICANT PRA_YS THAT THE COURT GRANT APPLICANT
RELIEF TO WHICH HE MAY BE ENTITLED IN THI‘S PROCEEDING.

VERIFICATION

This application must be verified or it will be dismissed for noncompliance For
verification purposes, an applicant 1s a person hling`the application on his or her own behalf A
petitioner is a person filing the application on behalf of an applicant for example, an applicant’ s
attorney An inmate 1s a person who 1s in custody

The inmate applicant must sign either the “Oath Befo_re` a Notaxy Public” before a
notary public or the “Inmate’s. Declaration” without a notary public. lf the inmate is represented
by a licensed attorney, the attorney may sign the “Oath Before a Notary'Public” as`petitioner and
then complete “Pen'tioner~’s hxfo_rmation.” A non-inmate applicant must sign the “Oath Before a
Not_ary Public” before a notary public unless he is represented by a licensed attorney, in which '
case the attorney may sign the verification as petitioner

A non-inmate non- -attomey petitioner must sign the “Oath Bef`ore a Notary Public”
before a notary public and must also complete “Petitioner’ s Infonnation. ” An inmate petitloner
must sign either the “Oath Before a Notary Public” before a notary public or. the “Inlnate’ s
Declaration” without a notary public and must also complete the appropriate “Pe`titioner’ s
Information."

OATH"BEFORE A NOTAR¥ PUBLIC

STATE OF TEXAS

COUNTY OF

,being duly swom, under oath says: “I am
the applicant / petitioner (circle one) m this action and know the contents of the above

application for a writ of habeas corpus and, according to my belief, the facts stated m the
application are true. ”

 

 

Signaturc of Applicant / Petitioner (circlc one)

SUBSCRIBED AND SWORN TO BEFORE M.E THIS DAY OF , 20

 

` Sig_natureof` Notary Public

16

Rev. 01/14/14

 

PETITIONER’S INFORMATION

Petitioner’s printed n.ame;

 

State bar number, if applicable:

 

Address:

 

 

 

'l`elephone:`

Fax:

 

INMATE’S DECLARATION

I, Aj////[;’ 2 A /-”/§`\' / 5"% am the applicant / petitioner (circle one) and
being presently incarcerated in m /,¢j '/74, '/’/A§’L , declare under penalty of

perjury that, according to my belief, the facts stated in the above application are true and correct

Signed on 242 Z: 4 , 20_£'_§’_.

Signature of Applicant`/]Petiti (circle one)

17

ReV.Ol/l4/l4

PETITIONER’S I.NFORMA»TI()N

f ' / l

Petitioner’s printed namet

`Addressj JQAA C/IM &/)5 d

..»-'_’-'
____-r/ , 1 ' 7

/)¢;/M,W)'/,!w/ g/M z/'

Telephonc:

 

Fax:

 

signed on §/A404 U.S. 5l9, 92 S. Ct. 594, (1972), Where in the
Court, asserted that " PLEADINGS OF PRO-SE Litigants are to
be construed liberally and held to less stringent standards

than FORMAL Pleadings drafted by Professional Lawyers"

_1_

ll.

A. STATEMENT OF THE CASE

 

Applicant was indicted for the Offense of AGGRAVATED ROBBERY/
Habitual Offender, by a Henderson County Grahd Jury on_§§§§§§§§_
lBth, 1998-

A HendersonmCounty Jury Convicted this Applicant of
AGGRAVATBD ROBBERY as was charged in the lndictment. The Jury
found Applicant guilty of the allegedd Offense. Applicant chose
to have the Trial Court Judge senbence Applicant to (40) FORTY
YEARS confinement in the Texas Department of Criminaa Justice-

lnstitutional Division.

Applicant appealed his conviction and the (thh) TWELFTH

COURT of APPEALS affirmed the Conviction on JANUARY 3lst, 2000.
A Pro-Se Petition for Discretionary Review was refused

by the Court of Criminal Appeals on JULY 26th, 2000.

Applicant filed his first Writ of Habeas Corpus ll.07,

on SBPTBMBER 05th, 2000. The Trial Court found there are no
controverted previously unresolved facts material to the
Applicant's Confinement. " The COURT of CRIMINAL APPEALS

denied the same without written order.”

GROUND OF ERROR NO: I
THIS IS`A SUBSEQUENT WRIT OF APPLICATION -

APPLICANT IS CHALLENGING THE IMPROPER ENHANCEMENT

 

PARAGRAPH - ACTUAL INNOCENCE OF THE CRIME-

 

 

~k*k*~k~k~k*~k~k'k~k*'k~k~k'k~k'k`k~k*~k~k'k~k~k~k'k*~k~k'k~k~k*~k~k‘k*~k~k~k'k~k~k~k~k*~k~k*~k~k~k~k~k~k~k*'k*

_2--

GROUND OF ERROR NO: l

ARGUMENT and AUTHORITIES

~k~k~k*~k~k**~k~**~k~k~k~k*~k~k~k‘k~k~k~k'k*'k~k'k*~k~k~k~k~k~k~k~k~k'k~k*~k'k~k*~k*~k**~k~k~k~k~k~k'k~k~k~k~k

1.) The current claims and issues have not been and could not
have been presented previously in an original APPLICATION filed
under thisa rticle because the factual / or Legal Basis for the
claim was un-available on the date that Applicant filed the
previous Application. and (2)... By a preponderence of the
evidence, but for a Violation of the United states Constitution,
No rational Juror could have found that Applicant was Guilty

beyond a reasonable doubt.

The Subsequent Application provision adopted the “ABUSE of
the Writ Doctrine used in state and Federal Practice which limits
to ONE (l) Application writ Of Habeas Corpus except in exceptional

circumstances specifically.

The subsequent Application in 11.07, and 11.071, were
enacted in response to SCHLUP Vs. DELO, 513 U.S. 298, 115 S. Ct.
851. 130 L. Ed. 2d. 808. In Schlup, the United States Supreme
Court ruled that the Federal Habeas Corpus Applicant must show
that a Constitutional Violation " More Likely than Not",
resulted in the Conviction of an innocent Person, I.d. at
327, 115 S. Ct. 851. This was an adoption of the Carrier Case.

See: MURRAY VS. CARRIER, 477 U.S. 473, 496, 106 S. Ct. 2639¢

91 L. Ed. 2d. 397 (1986).

The CARRIER Standard requires the Habeas Corpus Applicant
to show that a Constitutional Violation has probably resulted

in the Conviction of one who is actually innocent to establish

_3_

the requisite probability. fhe Petitioner must show that it

is more likely than not, that no reasonable Juror would have
convicted him in light of the new information and evidence.

SCHLUP, 513 U.S. at 377, 115 S. Ct. 851, Standard, the “More
Stringent". SAWYER VS.`WHITLE!) 505 U.S. 333, 112, S. Ct. 2514,

120 L. Ed. 2d 2691 (1992) .. Holding that a Habeas Petitioner

must show by clear and convincing evidence. but for a Constitutional
error, No Reasonable Juror would have found the Petitioner eligible
for the 0eath Penalty standard was re-enacted and the court then

reasoned .. that a Constitutional error resulted in the

conviction of one who is actually innocent of,the crime.

The Carrier Standard strikes the babance between thesocial
interest of finality and the Individual lnterest in Justice.

SCHLUP, 513 U.S. 324, 115 S. Ct. 851. The Court dismissed
the need for an exception to adequately protect against the kind
of miscarriage of Justice that would result from the execution
of a person who is actually innocent. " To Ensure that the
fundemental mis-carriage of Justice exception would remain "RARE".
and would be applied in the extraordinary case.
Which at the same ensuring, that the exception would extend
relief to those who were truely deserving. This Court explicity
tied the miscarriage of Justice exception to the Petitioner's
lnnocence., ldl at 321, 115 S. Ct. 851, while SCHLUP involved

1

a Federal Habeas Corpus Petition in a Death Penalty Case.

The reasoning can be equally applied to both TEXAS CODB OF
CRIMINAL PROCEDURE ARTlCLES, 11.07, Section 4(a) (2) and 11.071,

Section 5 (A) (2) A required claim of actual Innocence to bring

_4_

the Petitioner's within the "narrow Class of Cases", implicating

a Fundemental miscarriage of justice, ld. at 315, 115 S. Ct. 851.

In other words, showing actual innocence by a preponderence
of the evidence is a gateway through which a Habeas Petitioner
`\
must pass in Order to have an otherwise barred Constitutional

claim considered on the merits Id. Citing: HERRERA VS. COLLINS,

 

§@@ u.s. at 404;.113 sp cc. 853.

GROUND OF BRROR NO: 2
IMPROPER / ILLEGAL SENTENCE WITH

TWO ENHANCEMENT PARAGRAPHS.

GROUND OF ERROR NO: 2

ARGUMENTS and AUTHORITIES

Applicant WILLIE DONNELL BEASLEY, was charged with the Felony

Offense of AGGRAVATED ROBBERY / HABITUAL. The lndictment, A-9192-J
contained TWO enhancement Paragraphs. See: INDICTMENT EXHIBIT

(A),'attached hereto, which alleged TWO Enhancement paragraphs,

showing for BURGLAR! OF A BUILDING,-Cause No: A-4667, and ROBBERY,
Cause No: A~6883, in MARCH OBth¢ 1999. Applicant plead Not Guilty
to the AGGRAVATED ROBBERY and after been found guilty of the
Aggravted~Robbery, Applicant chose to be §€Dtepced by the Trial
Court Judge, the Honorable Jack H. HOLLAND, of the 173rd Judicial
District Court of henderson County, Texas. During the penalty
phase of the frial, the Trial Court Judge was mislead by the

State Prosecutor, into believing that'the TWO Priors, enhancement
paragraphs, were in fact final convictionsL when she knew that

the prior enhancements were not ... They were unavailable for

enhancement purposes. See: EXHIBIT (A), the INDICTMENT and

_5_

EXHIBIT (B), The JUDGEMENT and SENTENCEING, BECAUSE AFTER Bsing
mislead, by the State Prosecutor, and not knowing it, the Trial
Court Judge did take into consideration the enhancement paragraphs
when he pronounced and informed Applicant that he hereby sentenced
him to 40 years in the Texas Department of Criminal Justice -
Institutional Division., based upon information put before him

.by the prosecutor and the defense Attorney should have objected

to the improper and illegal enhancement. Also, See a LETTER from
the HBNDERSON COUNT¥, TEXAS DISTRICT COUNTY OFFICE, showing NO
MANDATE was filed in either case entered as EXHIBIT (c), Id.

UNDER THOSE CIRCUMSTANCES, THE COURT CONSIDBRED THE ERROR AND
REVERSBD FOR A NBW PUN$SHMENT HBARING, in the lnterest Of
Justice.-Id. Thus, Under SANDERS, When a Defendant pleads TRUE
to an enhancement paragraph, but, the record affirmatively reflects
that the prior conviction was not final for enhancement purposes,
the "INTEREST OF JUSTICE" REQUIRES THB REVIEWING COURl to

Consider this Brroe.

The First Court of Appeals has extended the SANDERS
Exception.. Applying it not only to cases in which a Non-Final
'Conviction was improperly used to Enhance Punishment, but, to
any case in which a "DEFENDANT PLBADS TRUE to an Enhancement
Paragraph Allegation. [and], The Record affirmatively reflect

[s] that the Prior Conviction should not have been used for

enhancement purposes.

CRUZ VS. STATE, NO: 01-00-00463~CR, 2001 WL 1168273, at
TEX. APP. HOUSTON [lst DISTRICE] (OCtOber 04th, 2001.) NO

Petition, Not desiginated for Publication.)

_6_

The situation here falls within the gateway, as the
records affirmatively reflects, that the TWO PRIORS should not
have been used to enhance Applicant‘s Punishment range to that
of an Habitual Offender.

A Claim of an ILLEGAL SENTENCE is cognizable in a writ of
HABEAS CORPUS. See: Ex Par_`te RICH, 194 S.W.. 3d. 508, 511,'
(TE.X. CRIM. A`PP. 2006.)

An lllegal Sentence is one that is not authorized by Law.

Therefore, A Sentence that is outside the range of
punishment, authorized by Law, is considered lllegal.

MIZELL vs. sTATa, 119 s.w. 3d. 804, 806, ( Tex. crim. App£ 2003)

ex vance BECK, 922 s.w. 2d. iai, 182, 1 Tax. crim. App~ t 1996).

Therefore, an Applicant's sentence must be within the

range under which he / or she, was admonished and sentenced.
See: Ex Parte PARROTT, 396 S.W. 3dd» 531,-533.
See: Also: Ex Parte Mc Cain, 67 S.W. 3d. 204, 210, (TEX. Crim.

App. 2002).

GROUND OF ERRO NO: 3
INEFFECTIVE ASSISTANCE OF COUNSEL

DURING THE PENALTY PHASE

'Gaoune or BRRoR No; 3

Applicant, Willie donnell Beasley, contends that he was
subjected to lneffective Assistance of Counsel during the Penalty
Phase, due to Defense Counsel's failure to investigate the'prior'
convictions abd the enhancement paragraphs, used for enhancement
purposes.

Defense Counsel failed to file a Motion with the Trial Court
to dismiss the improper enhancement paragraph when in fact, said
paragraph were not final convictions, and could not be used for
enhancement purposes. Had the defense Counsel investigated this,
she would have known about the improper enhancement, and would
have also filed a motion to dismiss the Indictment, due in fact
that the TWO ENHANCEMENT PARAGRAPHS were un-available. 'The

Indictment is defective because it's missing essential elements of

the primary Offense. The Defense Counsel sat there and allowed
the State Prosecutor to mislead the Courts into believing these
n were final convictions. The indictment is missing essential

elements of the crime. See: COOK Vs. LYNAUGH, 821 F. 2d. 1072,

15th Cir. 1987) .. DOUGLAS Vs. WAINWRIGHT, 714 Ft Zd. 1532, llth

CIR. 1983.

The indictment, under which Applicant, WILLIE DONNELL BEASLEY
was convicted, alleged for enhancement purposes, §QQ Prior Con-
Victions for BURGLARY of a Building, Cause No: A-4667 and for
Robbery, Cause No; A-6883: lt was incumbent upon the State
PROSECUTO§ TO Prove that these prior Convictions became FINAL
Before Commission of the Primary Offense. See: DBREMIGGIO,

Vs. STATE, 637 S.W. 2d. 926 - 928. ( TEX. CRIM. APP. 199_.)

The state sought to prove the enhancement allegation by introducing
into evidence, a PEN PACKETT, containing a JUDGBMENT and SENTENCE,
However, the copy of the sentence contained in the pen packett,

lndicates that defendant gave notice of appeal in OPEN Court;

" A conviction from which an appeal has been taken is not con-
sidered final until the Appellate Court Affirms the conviction
and issues its mandate ... See:» CARTER Vs. STATB, 510 S.W. 2d.
323, 324 ( TEX. Crim. App. (1974) .. However, in the instant case,
no mandate from this court or / any other manner of proof, showing
the disposition of the appeal was introduced into evidence BEFORE
the Jury or Judge as such.. Our holding in JONES Vs. STATE, 711
S.W. 2d. 634 ( Tex. Crim. App. 1981).v Controls.

In JONES, this Court determined: " In this instance, Because

the sentence that was introduced into evidence by the state to
prove up the alleged Prior Felony Conviction, reflects that the
conviction was appealed. The state itself could have raised the
question as to what disposition was made of the appeal, was
introduced into evidence BEFORE the Judge or Jury as such...Our

holding in JONES, this Court determined:

The State thus had the burden of Proof to establish what o

disposition was made of the appeal, Because the State Failed to'm

_g_

make a Prima Facia showing of finality. The Applicant had no
Burden to carry ... The case is simply one of failure of the

State to sustain its burden of proof. JONES, 711 S.W. 2d. at
636.

Although Applicant relied upon RICH and JONES, in his
memorandum of Law, In support of Application for Writ of Habeas
Corpus, Before This Court ahd the Court of Criminal Appeals,
that Court did not discuss the'case. The lower Court simply
determined that the evidence was " CIRCUMSTANTIALLY SUFFICIENT".
to prove that the prior conviction was final. This is In-Correct.
After the State establishes that a defendant has been previously
convicted, this Court will presume that a conviction is final
when faced with a silent record regarding such.

DIREMIGGIN, 637 S.W. 2d. at 9281

Citinq JOHNSON=VS. State, 583 S.W. 2d, 399 t Tex. Crim. App. 1979)
and TINNE! Vs- STATE, 578 S.W. 2d. 137, ( TEX CRIM. APP. 1979)¢ Our
holding in JONES, However requires the State to Proceed with

Proof of finality has been over come. That is the evidence

cannot be ciscumstantially sufficient when there has been no
evidence of finality and other evidence established that the case

has been appealed.

_10_

 

RICH, 194 S.W. 3d. 511 Ex Parte ELIZONDO, 947 S.W. 2d. 202
CaSe Law On INSUFFICIENCY OF EVIDENCE TO PROVE THE PRIOR

CONVICTION WAS FINAL ....

The resolution of this case depends upon whether Applicant‘s

sentence is actually lllegal when the Judge delivered the sentence
based.on the indictment before him,

He acted within his authority and the law.

It was not until the Trial Court discovered that one of the
Applicant's Felony charges was NON~Final Offense, thatwthe problem
with the sentence became known. Clearly, the Trial Judge himself
did not knowingly act illegally when issuing Applicant's sentence
of 40 Years. However. since Aoplica\t's BURGLARY of a Building
Cause No: 4661. and ROBBERY¢.Conviction was NON-FINAL.,
as a matter of Law, the Prior'Conviction could not be used to

sentence him as an Habitual Offender.

Applicant is currently serving the 40 Year sentence of an

enhanced sentence for AGGRAVATED ROBBERY/HABITUAL, when the actual
range of punishment for his offense with one prior felony

conviction, is 2~20 years.

Those Precedent involving claims of illegal sentences have
dealt with situations in which illegality of the judgement was
apparent from the facts before the Trial Court. Although this
instant case involves a different situation, because the mis-
characterization of one of the prior convictions only later
became known for previous cases in this area l..., and the rational
when they are raised, are not only Applicable, but also instrumental

in evaluating Applicant's Claim.

_ll_

GROUND OF ERROR NO: 4
INEFFECTIVE ASSISTANCE OF COUNSEL

DURING THE GUILT and INNOCENT PHASE

cRouND oF E:RRoR No: 4

ARGUMENT and AUTHORITIES

Applicant, WILLIE DONNELL BEASLEY, Contends that he received
ineffective assistance of Counsel during the Guilt / Innocent
Phase. Applicant raised a substantial issue concerning a missing
material witness for the defense's ORlGINAL PETITION for WRIT OF

HABEAS CORPUS.

The Applicant alleged that there was favorable evidence
that could have cleared Applicant of the alleged offense of
Aggravated Robbery. The Applicant made it known at the time of
the trial to his defense Counsel, that he had an alibi witness to
substantiate his location at the time of the alleged offense.
Trial Counsel's failure to interview and call the alibi witness w
who put the Applicant in another location at the time of the offense

constituted performance below and obiective Standard of

reasonableness. There existed a reasonable probability that the

that the results of the trial would have been different. absent Trial

Counsel's un-professional errors and omissions. [ U.S. Vs. DAWSON,

851 F. 2d. 923 (5th Cir) 1988. WADE Vs. Aamontrout. 798 F. 2d.

308, (Bth Cir) 1986. U.S. EX Rel PATTERSON VS. NEAL, 678 F. Supp.

749 i}N.D. iii 19881.

Applicant did supply his Attorney, Ms. Drum, with the name

of the material Witness for the defense.. I.E. TRACY SOWELL‘S

and after Ms. Drum had the trail Court to issue a suoena for

-12_

Mr. Sowell's to be in Court on MARCH 09th, 1999, She, Ms. Drum
phoned Ms. Sowell and told him that she would not be needing him.
Ms. Drum also had the Applicant's Brother, Thomas G. Spencer. and
Tom Perdue, to come to Court to offer testimony, but, prohibited

them from testifying for the Applicant.

Failure by the defense Counsel to produce these alibi

witnesses, under the facts and circumstances of this case,
constituted ineffective assistance of Counsel. JOSH Vs. LOCKHART,
879 F. 2d. 412 (8th Cir) 1989. Trial Counsel also abandoned
Applicant only defense which was inherently_prejudicial. U.S. Vs.

SWANSON, 943 F. 2d. 1070 (8th Cir. 1991).

The applicant also made it known, the location of §WQ other
WITNESSES THAT COULD HAVE FURTHER TESTIFIED THAT THE ALLEGED
victim had accused them of taking property from her and failure
of Counsel to contact and interview and investigate all potential
witnesses of possible alibi witnesses, When Applicant provided his
Counsel with their names, which would have supported a Defense of
mis-i@entification, constituted Ineffective Assistance of counsel,
LAWREBCE Vs. Aamontrouts 900 F. 2d. 127 (8th Cir 1990)-,
ana u.s. vs. Asalni, aaa F.zd. 643 ( 7ch cir. 1991). seth
Mr. Sowell's and.Mr. Spencer were willing aHd ready to testify for

the Applicant. This can be verified through Trial Records.

Applicant further contends that Counsel had a duty to
perform in conducting a reasonable amount of Pre-Trial investigation
which includes: SEEKING OUT and INTERVIEWING POTENTIAL WITNESSES,
As in NEALLY vs. cABANA.'}b% F. zd. 1173, 1177, ( sch Cir. 1980)

and Ex Parte DUFF!, 607 S.W. 2d. 507, ( Tex. Crim. App. 1980).

_13_

and U.S. Vs. GRAY, 898 F. 2d. 702 (3rd Cir. 1989).

Please Note that the 6TH Amendment provided that..." IN ALL
COMPULSORY PROCESSES, FOR' OBTAINING WITNESSES IN HIS FAVOR,“

U.S. CONSTITUTIONAL AMENDMENT V;I... This right was held Applicable
to the State through the 14th Amendment in WASHINGTON Vs- TEXAS,
380 U.S. 14.19 (1987). Simply-put, the Applicant's right to

compulsory process was denied.

The Sixth Amendment right to Counsel is the right to

EFFECTIVE ASSISTANCE OF COUNSEL as in SERICKLAND Vs. WASHINGTON,
466 U-S. 688. The U.S. Supreme Court established a TWO Prong test

with which to evaluate INEFFECTIVE ASSISTANCE OF COUNSEL Claims.

The Court in STRICKLAND STATES THAT, " THE PURPOSE OF THE

EFFBCTIVE ASSISTANCE OF COUNSEL GUARENTEE lF THE 6TH AMENDMENT is
.... to ensure that the Criminal Defendent receives a fair Trial...
Id. at 689 .. To obtain reversal of a conviction that defendant must
prove:

(l.) That Counsel's performance fell below an objective
standard of reasonableness.v KYLES Vs. WHITLE!, 5 F. 3dd. 806, 819
(5th Cir. 1993, and (2) ... That Counsel's deficient performance
prejudiced the defendant resulting in an un-reliable or fundemen-
tally Unfair outcome of the proceedings .. U.S, Vs. SPRINGS, 968

F. 2d. 796, 748, (7th Cir. 1993).

The Court has held that the Second Phase of STRICKLAND,

REQUIRED MORE THAN JUST A SHOWING THAT THE OUTCOME OF THE PRO
CEEDING WOULD HAVE BEEN DIFFERENT.
For the Counsel's errors, LOCKHART Vs. FRETWELL, 113 S.

Ct. 838, 842-843 (1993), in BLACKBURN VS. FORTS, 828 F. 2d.

_14_

177. (8TH Cir. 1987) .. Defendant was denied the EFFECTIVE ASSIS~
tance of Counsel based on a combination of Counsel's erroneous
Legal Advice, concerning possible Use of Prior Convictions if
Applicant testified ... And was the refusal to allow defendant
testifying denied an opportunity to observe Defendant demeanor
and to Judge his credibility first hand against that of the
prosecutors witnesses.

( NICOLAS VS. BUTLER, 951 F. 2d. 1550 (11th Cir. 1992;)

This action deprived the defendant of a fair Trial and
also constitutes lneffective Assistance of Counsel.
The Court should-find that his right to testify at his own Trial,

is so basic to a Fair Trial. that Counsel's actions preventing

Defendant from testifying can never be treated as a harmless
error' (U.S. Vs. BUTTS, 630 F. Supp. 1145 (D.ME. 19861.

lt is obviously clear that a potential conflict of interest

had occurred some time during the Course of the Trial proceeding.
and that the court. as well as Aoplicant's Attorney. has knowingly
and intentially and willfully neglected their duty and failed

or refused to investigate the Unapproved

private communication and tampering of a Juror.

This Court must consider and review and apply the Laws
which have been set forward. not only by the Court of Criminal

Appeals. but also the U.S. Court of APPEALS, as well as the

U;s. supreme court.

_15_

 

GROUND OF ERROR NO: 5
INEFFECTIVE ASSISTANCE OF COUNSEL

CONFLICT OF INTEREST

GROUND OF ERROR NO: 5

ARGUMENT and AUTHORITIES

Applicant argues that there was a Conflict of interest
between himself and his Court Appointed Attorney, Ms. Teresa
A. Drum, who represented Applicani at his Trial.

Aside from the fact there exhisted a close friendship between
Ms. Drum and the Assistant D.A. Ms. Shari Moore.
Ms. Drum was also employed by the County of Henderson.County,
as a City Attorney for Gun BArrell. City, Texas.
See: Exhibit ( E, H- K,) The Trial Court erred in its decision
not to investigate the Applicant's claim of conflict of interest.
which is regonized under the 6th Amendment and the 14th Amendment
of the U.S. Constitution under Due Process abd the right to
effective assistance of Counsel, which is also recognized by

the Court.

Furthermore, Applicant's Attorney verbally motioned to

withdraw, citing possible Conflict of interest.
However. the Trial Court Judge totally disregarded Applicant

and Applicant's Attorney's claim of conflict of lnterest.

When Defendant made a sufficient showing that a Conflict
of lnterest existed, which adversely affected Counsel's
reoresentation. prejudice is presumned. MANHALL Vs. REEDS.

847 F. 2d. 576 (5th Cir. 1988) See AlSO CUYLER VS. SULLIVAN,

_16__

_446 U.S. 335, 348, 100 S..Ct. 1708 64 L. Ed. 2d. 333 (1980).

Applicant argues that the possible Conflict of interest
did become a complete conflict when Defense Counsel. Ms. Drum,
had to choose between actually protecting Applicant's rights
to Trial by Jury.

( A JURY NoT TAMPERED wi'rn...)

See: EXHIBIT ( D, E. `[". G. H._) AND REPORTING A FELLOW Officer
of the State. Detective Kay LAngford... for Possible Jury
tampering.

Under GUYLER; the Court must presume prejudice of a conflict
of lnterest adversely affects the Attorney's Performance.

Applicant would like to redirect the Courts attention to
the following:

Applicant did file his affidavit of Juror misconduct with
the Trial Court on March 10th, 1999 ..- See: EXHIBIT (D) which
is part of the Court Record on File. .

The Trial Court Judge received said affidavit and sent a copy

of the same on Applicant's Trial Attorney. See EXHIBIT'(F),
Also a Part of the Trial Court Records. A Reading of EXHIBIT
(D) clearly demonstrates that Ms. T. Drum knew of the Jury
tampering prior to Applicant filinq.his affidavit.

Defense Counsel, T.`Drum, at no time prior to Applicant filing
his affidavit, and at no time following the Trial Court Judge,
serving her a copy of said Affidavit. did Ms. Drum move for

an in»camera hearing to voir dior Ms. P. Hamieh.. who did become
Jurorr# 6, nor Detective Kay LANGFORD. The Applicant would

like to point out at this time, that. the Trial Court Judge

_17_

has a limited duty to avoid potential conflicts of lnterest
which constitutes a 6TH Amendment Violation on the Conflict

of lnterest. The reviewing Court must find, (l.)- THB DEFENSE
COUNSEL ACTIVEBY REPRESENTED CONFLICT OF INTEREST AND (2.) -

that an actual Conflict of lnterest adversely affected Defense
Attorney's performance as cited. See: GUYLER Vs. SULLIVAN,
qé¢,u.$. 335,, 348, 100 S. c_c. 703, 64 L. Ea. 2d. 333 (1989)

and the Court must initiate an inguirey if it knows or reasonably

should know that a potential conflict estts.

The Applicait would once again like to draw the Courts
attention to EXHIBIT (K), which further substantiates
Applicant's claim of Conflict of interest. According to JAMISON
Vs. LOCKHART, 975 F.2d 1377 (BTh Cir. 1992), Applicant's
Trial Court Appointed Attorney was also-employed as a City Attorney
and created a conflict of lnterest and constitutes "CAUSE" for
procedural default. The Applicant would show that Defense Counsel
T. Drum, had in her possession, which constituted Ineffective

Assistance of Counsel which the Courts should pay attention

to evidence in the form of al investigation report from her

investigator. That clearly shows that the Applica\t was 38.4

miles away from the scene of the crime. at the time of the alleged

robbery .. and she, Ms. T. Drum, failed or refused to use the

evidence abd did not offer any explanation.

GROUND OF ERROR NO: 6

JUROR MIS~CONDUCT ( UN-APPROVED §

JURY COMMUNICATION )

GROUND OF ERROR NO: 6
ARGUMENT and AUTHORITIES

._18_

Applicant, WILLIE DONNELL BBASLEY, Contends that on March
O9th, 1999, the Applicant made it known to his Trial Attorney,
Ms. T. Drum. that one of the State Investigators involved in
the investigation of the Applicant, case. was observed talking
to one of the perspective Juror members.

This individual was identified as JUROR No: 6, as, Ms. Paula
Hamlet.

See: 'EXHIBIT`B ..:APPLICANT‘S AFFIDAVIT and EXHIBIT H-I.J¢.
The Applicant's Attorney failed to report this UN-AUTHORIZED
Juror Communication to the Trial Court Judge.

Ms. HAMLET and state Investigator Detective Kay Langford, were
observed having this conversation with one another in the Jury
Paeiibefore Jury selection began.

Ms. Hamlet was chosen as one of the TWELVE JUROR MEMBERS.

As a result of the Defense Attorney neglecting her duties
aid affidavit was filed on MARCH lOth, 1999, by this Applicant.
See: EXHIBIT E .., Please note that the Trial Court Judge.

I.E. HONORABLE JACK H. HOLLAND, acknowledged receiving the
Applicant's Affidavit.. See: EXHIBIT E.- Letter from Judge

Holland to the Applicant. But, the issue of Jury Mis~conduct

has never been investigated by the Trial Court or Defense Attorney.
instead the Trial Court Juige and Defense Attorney should have
investigated JURORS exposed to extraneous influences to determine
whether there was or has been prejudicial impact when the

Applicant pointed out the fact of un-approved communication,
conflict, or Jury Tampering during a Criminal Trial.

The Trial Court should have investigated and enguiry by investigating

the detectives ulterior motives.

_19_

In the Case Of CRAMMER VS. UNITED STATES, 347 U.S. 277.
" The U.S. Supreme Court held that any un-approved private
communication contact or tampering with a Juror during a Criminal
Trial, is presumed Preiudicial ... 1746 Id. at 229."
The imparticular circumstances is the fact that there was
UN-APPROVED COMMUNICATION Concerned, Reasonable Jurist would

find these Constitutional claims debatable or just plain wrong.

GROUND OF ERROR NO: 7
NO EVIDENCE TO SUPPORT CONVICTION

LEGALLY - INSUFFICIENCY OF EVIDENCE

GROUND OF ERROR NO: 7

ARGUMENT and AUTHORITIES

APPLICANT CONTENDS`THERE WAS NO EVIDENCE TO SUPPORT HIS

conviction. The Applicant argued that he was convicted, not
because of conclusive evidence that showed that he was guilty

of aggravated Robbery, but, based upon Two Prior convictions
and Applicant's past.

Applicant further argued that the mis-Identification was
not raised at trial and that the alleged victim's identification
of the Applicant w§§ 50 f§f Out Of fOCPS that the trial Court

Judge had to guestion the testimony of the alleged victim.

When the victim was asked if she could identify the
perpetrator of this alleged crime. a spectator in the back of

the court-room shouted, " Yes, Thats Willie Beasley!"

And the alleged Victim could not describe for the Trial Court
Judge what the Applicant was wearing and Defense Counsel's Failure

to move to correct testimony, which she knew to be false, and or

_20_

mis-leading, constitutes Ineffective Assistance of Counsel.

( MILLS vs- scuLLY, 635 F. supp§ 885 ( s.D.N.Y. 1987)

When questioned about what had taken place on November l4th.

1998¢ the alleged victim started to testify as to someone in a
field with a pick-up truck and displayed problems of remembering
anything. She spoke about someone trying to " WHO-DO-HER!"

And that someone had come in and taken matteresses from her
residence. ~

The Applicant would point out that the State Chief Witness
in the case. Mr. Eddie Pace. was the one who allegedly found the
'Victim's wallett. The same witness that the Applicant had told
to his Defense Attorney. Ms. T. Drum, was a wanted fugitive out
of SMITH COUNTY, TEXAS. Trial Counsel's failure to investigate
impeachable evidence for attacking the credibility of the State
witness may constitute Ineffective Assistance of Counsel and she'
Ms. Drum, had a duty to investigate leads affecting the credibility
of witnesses which would serve to bolster her clients credibility
and undercut the State's witnesses testimony,

MILLER VS. WAINWRIGHT, 798 F. 2d. 426 ( llth Cir. 1986) and

WILLIAMS VS. WASHINGTON. 59 F. 3d. 673 ( 7th Cir. 1995).

CONCLUSION

There was insufficient evidence to support Applicant's

sentence and conviction and there was evidence in the record to
support an actual Innocense claim. The Court will find that
this type of circumstances that a fundemental miscarriage of Justice

has occured. See: SMITB Vs. DAHM, 779 F. 2d. l045 l99l) ...

_2]__.

The Applicant failed or refused to address these issues
which further establishes a pattern of Ineffective Assistance of
Counsel.

There is no evidence that a reasonable Jurist would find the
DistrictCourts assessment of the Constitutional claims debatable

Of` WI`OI'!C| .

The Court found in LBVINE Vs. TORVIK. 986 F. 2d. 1506 (6th

Cir. 1993). That even if it is concluded that Applicant fairly
presented his Constitutional claims to the Trial Court. the

Texas Court of Criminal Appeals would be able to consider it

now by applying the doctrine of MURRY`VS. CARRIER, 477 U.S. 478.
488 (3) 106 S..Ct. 2639, 2645, 9l-L. Edr 2d. 297 (1986).

There it established that in the extraordinary case. " WHERE
CONSTlTUTIONAL VIOLATIONS HAS PROBABLY RESULTED IN THE CONVICTION
OF QNE WHO IS ACTUALLY INNOCENT .. A COURT MAY CONSIDER the Claim

even absent a showing of cause and preiudice.

_22_

PRAYER

WHEREFORE, Premises Considered, The Applicant Respectfully

Prays that this Honorable Court. in it's review, would Vacate

all previous Orders and reverse 317 remand for aguittal. this

case, with instructions to hold an evidentiary hearing and

order a New Trial and Appoint Counsel for the Applicant.

RESPECTFULLY SUBMITTED:

WILLIE D. BEASLBY
T.D.C.J.-I.D. CID # 870844

Mark Michael Unit

2664 FM 2054

Tennessee Colony. Texas
Pro-Se 75886

DONE THIS _LQQ DAY oF §&Zéj , 2015.

VERIFICATION

The following verification is made pursuant to 28 U.S.C. l746
and 28 USC 1651 of the All writ att. l have read and the attached
memorandum of Law in support of the Application for WRIT OF HABEAS

CORPUS, and I am familiar with its facts and allegations.

I verify under Penalty of Perjury, that, the foregoing is
True and Correct to the best of my knowledge and belief.

EXECUTBD oN THIS 553 _ DAY oF,§§&§£E{zOlB.
At the MARK MICHAEL UNIT, TEXAS DEPARTMENT oF cRIMINAL JUSTICE

IN ANDERSON COUNTY. TEXAS, 75886-0001.

/S/ J/i/%;»°‘i?~.-i-.°/ "“
…;-....-
"'l§.).(.§§.\\\‘

415`ON co-\"

 

.
’*.

 

thereof, and it appearing to the Court that the Defendant is mentally competent and understands

the proceedings

lt rs, therefere CONSIDBR=EI AND ORDERED by the Court, in the presence of the said

_ j and his augm¢_y that the said judgment as set forth above, be and is hereby in all

 

things approved and confirmed, and that the Defendant, who has been adjudged guilty of the

. above named offense, as shown above, and whose punishment has been assessed by the Court as

shown above, be punished in accordance with the punishment set forth above and that the

_ Defendant shall be delivered by the Shen'ff of Henderson County to the Di'rector of the

Depart_ment of Criminal justices lnstitutional Division, of the State of Texas,` or other person
legally authorized to receive-such convicts,fo_r the punishment assessed herein, and said
Defendant shall be confined forthe above named term in accordance with the provisions of law ,
governing such punishments and execution may issue as necessary. lt rs further ORDERED that
the Defendant pay court costs as set forth abcye. '

And the Defendant is remanded to'jail until the said Sheriff can obey the directions of this

judgment

   

 

~udge, 4173rd Judrcrai District Court of
Henderson County, Texas

 

 

 

o }.'-’.' `\' . !()_ ./" "`.".`.’.f 4
-x . .. 0

ii l`it’_‘~` -"Cj_').. - v "_ `ptcua,C
:V
51
. .._ ..;T__. . .‘.j

~‘]'-" l~ -»,~~ .~q_ d ", l"'~,? '_`_-k_

" _ soucu\>"

pgaT\Fi'éD 00l

 

`Mr. Willie D. Beasley
#870844

M.W. Michael Unit

2664 FM 2054

Tenn. Colony, TX 75886

Mr. Beasley,

 

Office of District Clerk

 

HENDERSON COUNTY

Jean Godwin
District Clerk

Regarding your letter dated June 2, 2013, we have no mandate filed in
either cause A-4667 (Burglary), Or A-6883 (Robbery).

Thank you,

   
   

rict Clerk
109 West Coreicana St.
Athens, Texas 75751
903-677~7244
manthony@CO.heHder§on.tXFuS

w

100 East Tyler Street, Suite 203 0 Athens, TeXaS 75751 0 (903) 675-6115 v Fax:

(903) 677~7274
www.co.henderson.tx.us

F\---_-----""_"’ _ ;
\)~r~¢\ `;a_; ‘\\\"‘\¢\"'r'*‘\ ""°'°"’°"“*`
(A`br. t\"`§"`\'¥,t~¢y SC»L~`-i \\ M°\ ge C“\\'-'\ ' '

. >.Z¢U ou' lll"'_"'

:_(; v M444-1 XVZ";

    

‘ 1_;-.:. _*;:'_ c\f-* nl

' __{;? ,:¢.'_A/¢_. j__:_y££€________.__ -__M_M£x>\&f_l_%:`$ .Q .

""~"*_“'_"““ .i_z~q¢\

x__.z:./_z/a:_/y_r_:‘y¢/,z_v>;,¢ _____ ___________ _
_X__Z),;r/€,M_/;¢//_Z_A£.___'__. ____a___§_. __ __ _ __

 

;/a'_ __~,',-_'/)a:_¢-,s'_;é-.wl.v _ _

 

 

5' ~ ___
_.X'A'.I.¢»'_.Zba/A/FZZ_ Zc'/Z.)./¢)/_____ __________ ___ _ .r_ _ /%,»;A/_Z¢~;€;o,,/_'_ dpw/941 __'75(_ . _ _A’:JD¢¢M _

J __________.____________ _

. __ ____MJ/A/£Qyz:/a;_ _____ ' _ ___-
f - .. .-....-.-_-_.___......-__M______,_,_-_-.--._-_____¢_._.___ ..

11 /_,/€_//¢1»_/¢.€/)¢//¢?_..7.2/¢_@¢'_c/E'_,§Lz¢',,¢/¢WA___ .. ____ ____________________. _

 

 

 

 

 

__ _____ `___ __a/a‘a,/___&~mz.rA/,_///.'r__a_-../A/;/__/j¢’/I.:///,_ 2¢-/_’¢"~ A../Lj_>,_’_.:£//_/?a£/c-é?/.,_////¢cé____
' 'v{-¢j@w¢"»a./_.!.'//w eraj_JNAMaé@M£QM¢/_B;%M///w/Ae_2)@,./,`/;/;`.&9¢.¢'*/7. A‘/_/,{';
','; ,_/?//3.»¢)//! o/l.z?.@a.e_¢za_'r¢a./Aa{_,¢s,/_&,e_é@aaLAw¢/:a.aén:néé_/S// './,~'.~_.»J,L;________ _
.. .. . . /-.__.O.r~.>_.;_M_ac_c,la__g_+.\¢»-_oF_i§lSi§t_:_L.Ol:»i_l=._llm._juci_j_'wu$__t.\)_a{)Q“l€-M ~--
Q.Q,“l'i o a _lla_j _- kaujl;.or.¢) ._§L,uo$_ClJS_e_c_u_o.d_§:lll`wcj__c;N_I\M,_ loadl-.§im!_lc\_\l(` /\Tlo`\< WOS .1metaa.clie\:i_l_j_(;e.(>o_t_`.¥icl_ja__M_\$_os$`l?o¢.v£ aj _

g ;ef_e_sa Drum _‘\'§m+ f\/L\~s.__l_aoq&o£_¢l_a.),.)a_oe§d:\ij_IY_/,\_il_,_‘~g~“: ;1:_, t - "“ _CENL\ 1
\""\d-‘a“~J`-L !`-F\/`.“ \L`¥*»\ 1

\-q--Y--~B~¢\`\T.. .wo$_.i\)o'l__€;\_dqr;r`\_:\xgr;\__ 4 ______'_______(_ ._

  

 

 

 

 

 

 

   

.. ._ N\j ______ rhby___‘§_e_r__:n_e__aoan`rngj mm T\;o_t_j__< _- _ __Snin_e_\_.\s

\c _0 ____ _o,) o__$,__ ___'_‘_\)_. __ ___Qtilla$_(:l_l\ .a:,m'_o)a'£§&,°!: .Vj_§>_d`>@_ao_€_ad~ _ ;_J\_J____C. ottel_¢,.. las "Tl~. d
LSI£~N‘~CM.\I_ ~.Q,o.\t\.cl___\r_\_a.u.z___ha_ar\) gsw lr`\‘te rl \etj \< e `\i\@ \\\ taft %_.C _

\ .. \ \ _ \
)\~'\'Q_b_**‘;"\" -~~::`~c~‘~§`-§l---»-WJ`~\j`-U`_ ;O" /\"f\ Q» Q\_`\b_a_ul§___d>;u\\j____§_s_v_tam__._~ l\/.»W‘s_&@

`ll*'€F--~S»T~¢M£SQ»NL_e,_$__§ar_c_o ed `\.o 3 T\M_ \)\` cTQ;\/\` § C c 1 d `\'\'l:\ \'Rj
OQGST

 

 

 

 

l_ l':~ec_e_._'\§__ S'_Y§`_oo e£. \lotl_ fits _ _o§-___:§_\:e_,`§o.c_j_l>_e_\ nc§_jo._+r)lacl_o co a\
>.)t posed_:@__`i¢~_t§a§ad:'¢_o d ou'rS_\_)>_%_a_c_o.;d

~ -j _ _th _. _ch oi'lr_»_.¢¢_c____'_i_l>o Mo S_____S_(>_Q_ao c_a c__o\.\) _____N§_o€_c\\__el:l¢~_,_l_ e_ 10 __ ¢,\0 \\).c___. . _ID__(L_Q__D_\AT__Q_E__\S¢.L\AC___(:f_e_€._g_ul;§__»_j_:_\_\)__ _l\l_¢._e__.z_ ___Ca_u‘i_au.?£ d __.\Q\j -_j_\\a,_..._§v`t_j_._l:[: _ ___;J\\¢ c-(
i\\'€_o\%ecl :Y.\¢_\ am ____¢.\3_0'_\'___ _`_T_o_ba,_otlo\A) -_:V;;_$___lé§{:&:o _ l¥l:l'- rid t"-
‘ lea _.l _or\/r. ___Not__thh\)'_p_l;_'_¥\_~$§___&_\fmc;c 4_._______l-l'_\_e___i r_\)_T-_o aN_`\_l 'fiss__ol;-__p.u 6_3 Lr_~§ - _ __ - ___ __ . .
_ __\£~l _l_°_e__€.a §'_c>_¢_`_¢_. l> r~ gm\';§$_e$___f,n N_S_lc§ o_r_e_£l__j_iu___d_@_f»_e¢_\zc_\kc___€_¢$ (>.1. .O_‘§J___:S_\§ ._»Nl\i~~QO-UCl-\L C~T

N_z__c_.:§s»\_l_\ _____ _§.u\>m;\.“'l¢l

  
 
 

...__ _ _ ________ _________43‘/

 

Mn'”oOS;-Z

» .10...~¢ n_. _ ._ ..._-, 1

_________ _____________ _ d/,/A'L_D.,A”M->'¢é-/-~----~"

   

 

. L»'M_M_ALF¢ZLZ¢° _

________ __A/////¢'.-__D ,A’_w/j/_/z/:r§//./é:€/I_ zS/,¢A_./’//_o[_zé/_/£A/z_£d//§/__;p
,~,/~/_/z¢_¢é./,zfs/_mae_awaa/aa _/./»,_z>,:/_l_?,-M£/_,%_/ww//J€/,¢

_ -.A' // I//y_____A/_ év_//_:)ZS(/.s~q, _/za_/¢J_-_/J; _H_Y.>'j;/__Lv_.z_/§_i/g_/_'/_”M;%j_ __._ _________

 

 

_ _A»/£’// (' '- /

)z/;e_l/,/Aa__zaa/zwa%:;/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__ _ _ __ ________________2¢;._.!¢,%’M~z@wé£>

Thomas G.Spencer,AFFIANT

 

 

 

 

BEFORE ME,the undersigned authority on this day personaly appeared Thomas G.Spencer and
have been duly sworn ,states that,to the best of his knowledge,the foregoing affidavit
of material witness is true and correct inevery respect and is a correct and complete
statement of the matters to which it relates

¢_q SUBSCRIBED AND SWORN TO BEFORE ME BY THOMAS G.SPENCER on this the
2{2 ,- DAY 0F :I§§ZS 2001: certify which witness my hand and seal of
office.

 

1 \`

 

4 Arndavn ’"'”’”’{ /;P)

ms s'rATE or TEXAS
coUNrY or HENDERSON

Before Me, 'l`he undersigned authority on this day personally appeared Melissa Ann
Beasley, who is known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledge to me that he executed the same for the purposes and consideration
therein expressed: '

l\/Iy Name is Melissa vAnn Beasley; I am over twenty-one years of age_, of sound mind,
capable of making this affidavit and personally acquainted with the facts here in stated

On the 8th day of March 1999, While waiting in the lobby of the Henderson County Court
House l observed Det. Kay langford fleeing from Judge Carter Terrance’s Court Room. Det.
l'\";xy langford was the Chief lnvestigating Oflicer in the case against my husband Willie Donnell
Beasley. l was standing in the lobby talking with another potential Witness for my husband I. E.
Tom Purdue when this officer emerged from the Court with a manila folder clenched to her chest
fleeing from the Court room. Also, l have personnel knowledge that my husband was very
dissatisfied with his attorney in her performance before his trial started. l

lt is also to my understanding that both Wiilie and his Attorney requested the Courts to
allow his Attorney to withdraw citing possible conflicts of interest 'l`he court refused to allow
my husband to dismiss his Attorney and appoint another attorney-to represent him on his case

 

in witness thereof, I have hereto set my hand this the i_ day of/_Z/L.lZOOQ

Lii/il.§ze ®x;\. Ctx'l,l() Lizl&(;t \Cu \)~

\/Ieli‘ssa Ann Beasley

 

Sworn to and Subscribed before me by the said Melissa Ann Beasley on this {/ ____day of

/;;)/¢ 2001,3
cit Yz';

To certify Which Witness my hand and seal of oiEc;e.
NoT ARY et IBLiC 1N AND FoR THE
STA 1" E OF TEXAS

 

 

AFFIDAVIT ) .~’/./'j'.'.;;a,»~/fi-'"l»s, " § 7“/!'} //')
` h’
Before-me, the undersigned authority on this day personally appeared Luther Taliaferro, who is
known to me to be the person whose name is subscribed to the foregoing instrument and '
acknowledged to me that he executed the same for the purpose and consideration therein

expressed:

My name is Luther Taliaferro.~ I am over 21 years of age, of sound mind, capable of making this
affidavit and personally acquainted With the facts here stated.

On February ll, 1999, I met with attorney Teresa A. Drum at her office in»Gun Barrel Cityw Ms.
Drum requested l conduct an investigation involving an Agg. Assault charge against Willie
Beasley. Ms. Drum said Willie Beasley is,-accused of assaulting and robbing his next door
neighbor Ms. Drum said Beasley denies these charges and says h_e was visiting a friend when the
offense occurred ivis. Drum requested 1 contact this fiiend and any other person l ieei wiil help

this case

On February l3, 1999, I interviewed the victim in this case, Mrs. Golden Robinson, at her
residence. Robinson lives at 18246 FM 317, Chandler, Texas. I observed Mrs. Robinson to be an
older black female She did not seem to be in the best of health. She seemed to spend most of her
time in a wheelchair and When she did get up to walk she had to use a cane I began my interview
with simple conversation Robinson participated in the conversation very well.

Robinson told me about the day she was robbed She related the same story as She related in her
statement to the police Robinson said she has known Willie Beasley for 6 or 7 years. She said
she knows Willie has been in the penitentiary but did not lmow Why. Robinson said she has no
doubt that Willie B_easley is the person who assaulted and robbed her. Robinson said Willie
Beasley knew that she kept her money inside her clothes She said Willie Beasley has seen her
put money in the purse, which she kept pinned inside her bosom area.

Robinson said she did not call the police She did not know who called the police Robinson said
she thought'Willie’s wife, Melissa, called the police to report the crime. Robinson Said she
thought Willie had also took some money from his wife, Melissa. Robinson said She did not call

the police that day.

l observed Mrs. Robinson to be very alert and sane She gave me no indication of any type of
mental problems she may have

On February l3', 1999, l contacted Melissa Beasley at her place of employment I talked to
Melissa about her statement she gave to the police She verified the information in the statement

she gave to the police on the day of the offense.

Melissa said she was in full support of her husband She said she just could not believe Willie
committed this crime Melissa told me Willie did not steal money from her on that day, she said
he asked for. some and she gave it to him. Melissa said She did not think her husband had a drug

problem or an alcohol problem

10f3

Melissa said she did not call the police on the day of the offense. Melissa said she thought Mrs.
Robinson's sister-in-law, ala Mae Stewart reported the crime to the police about five minutes

after the offense occurred.

On Febi'ii§fy l4“ 1999 I interviewed Tracy Sowles by telephone. He did remember the day 111
question very well Tracy said he contacted Willie Beasley by phone at Willie' s job at
approximately 8:45 AM. Tracy said he only spoke briefly with Willie and inquired about a small
loan. Tracy said at approximately 4:45 PM he called Willie's house. Tracy said he did not get an
answer so he called Willie's pager (#903-525-5031) trying to make contact. Tracy said in `
approximately five minutes Willie returned his call. Tracy said when he was talking with Willie
he could hear a television in the background and assumed that Willie was at home. Tracy said he
l again inquired about a small loan and Willie agreed Tracy said he asked Willie to meet him at
"F at Dogs" liquor store on State Hwy 155 in Coffee City. Tracy said he told Willie he (Tracy)
had to go to this location to pickup a friend and give him a ride to Tyler. Tracy said he thinks
Willie met him at this store sometime between 5:00 PM and 5:15 PM. Tracy said if Willie
traveled on an oil top road through Coffee City, it would have only taken him 10 or 15 minutes
to get from his residence to F at Dogs Liquor Store. Tracy said when he contacted Willie at the
store, Willie was in a very cheerful mood and indicated that he was going back horne and spend
time with his family Tracy said Willie stayed for only 3 or 4 minutes and then left Tracy said he
also left with his friend named David Johnston, who now lives Somewhere in Dallas Tracy said
he went home to check on his children and arrived there at approximately 5: 25 PM. Tracy said
he lives only a few minutes drive from Fat Dogs Liquor Store Tracy said he then left his house
with his hiend and went to Tyler. Tracy said he dropped his friend off at approximately 5: 55 or
6: 00 PM at the Oakwood Apartments located on Loop 323. Tracy said he then paid Some bills
and ate a Big Mac and arrived back home at approximately 7: 00 to 7: 30 PM. Tracy said he called
Willie' s house and was told by Melissa that Willie had been arrested Tracy said he was very

shocked with this news.

Tracy said he did not think Willie had a drug or alcohol problem, Tracy'said Willie's wife,
Melissa, is his niece.. _

As instructed I located the pay phone at Turn Forks Liquor Store. The number was not available
on this phone but there was a sign posted above indicating the owner of the pay phone The
owner was posted as Swin- Tel. lnc. (903) 854- 2237 1 also spoke with the owner of this liquor
stoie He indicated to me that he would probably allow someone to use the store if he knew him
or her. The store phone number is (903) 852-6153 and the store address is 6947 FM 314.

I also went to Tip Top Liquor Store located north of Turn Forks on FM 315 approximately 1/2
mile There was a pay phone at this location with the same ownership sign as the one mentioned
above, The Tip Top Liquor Store' s phone number is (903) 852- 7490 l spoke with an employee,
Robert Harmon. Harinon told me he knew Willie Beasley but did not know anything about the
offense in question He said he had heard a rumor about it.

As instructed 1 also measured the mileage from Willie's house to Fat Dogs Liq`uor Store. From
the Victim's house to Turn Forks Liquor I measured 6.7 miles. From Tum Fork's, north on FM
315 to Hwy 31 l measured 12.7 miles. From the intersection of Hwy 31 and FM 315 to Fat Dogs
l measured approximately 19 miles. If Willie used this route from his residence to F at Dogs he

would have traveled approximately 38.4 miles.

20113

As instructed 1 also ran a computer search on Eddie Pace to locate an address for him. l located
an Eddie Roy Pace, RT.l Box 210, LaRue, Texas 75770, TX DL#010253166, DOB 1-20-70,
B/M, 5'11" tall, 275 pounds, black hair and black eyes. This was the only Eddie Pace who had an

address in this area.

 

Subscribed on this 7th day of J anuary, 2005

 

‘\. _ fg."~._“_,\`,¢__` 11\_ WLVM (L___w 7
' Notary Publicj
DoNNAJoHNsoN
Nowry Pubuc
sTAnE 01-' TEXAS

       
 

3of3

 

Cause No. A~9l92
AFFIDAVIT 1 5 1114/553

STATE OF TEXAS} _.7:
COUNTY OF SMITH}

BEFORE ME, the under signed authority on this day the 3rd day of January, 2006
personally appeared Tom Perdue, who is known to be the person whose'name is subscribed to
the foregoing instrument and acknowledge to that the executed the same for the purpose and
considered therein expressed:

My name is Tom Perdue; I am over twenty-one years old and of sound mind, capable of
making this affidavit, and__personally acquainted with the facts herein stated.

On the 8th day of March 1999, while waiting in the lobby of _ the Henderson County
Courthouse l observed Det. Kay Langford fleeing from Judge Carter Terrance's Courtroom. Det.
Kay Langford was the Chief Investigator in the case against Willie ‘Donnell Beasley. I was
standing in the lobby talking with another Potential witness for Willie I.E. Melissa Ann. Beasley,
when this officer emerged from the Courtroom with a Vanilla Folder clenched to her chest
fleeing from the Courtroom, also I have personnel knowledge that my friend Willie Donnell
Beasley, was very dissatisfied with his attorney Teresa A. Drum in her performance before trial
started. '

lt is also to my understanding that both Willie Beasley and his Attorney Teresa A. Drum,
requested the Court to allow Beasley's Attorney to withdraw citing possible conflict of interest
The Court refused to allow Willie Donnell Beasley to dismiss his Attorney and appoint another
` attorney to represent him on his case. ,

This affidavit is being made freely and voluntarily. I understand that any and all false statements
in this affidavit will subject me to penalties of perjury. l declare (or certify, verify or/state) under
57 penalty of perjury that the foregoing is true and correct on this the 3rd day of January, 2006.

. QZWUM

Torn Perdue
3449 Iberville Dr.

Tyler, Tx. 75701

FURTHER, affiant sayeth not.

STATE OF TEXAS}

__.,_..*GOU__N_'P_Y_“GF_.S.MI.T.H.}._.__~..._......,-__.__.._ -…,__-» ..……...,.s... .… '_ v.,..._.v,,_.,._.__,_._..._____._,__....__._...-_... .,_'__., ,. .… _ . _, “,_._ .,_

This instrument was acknowledged before me on the 3rd day of January, 2006 by Tom Perdue.

'- --\.. -;.< :¢..- c a,» ifrcmm. Exp &%-2007

`, `.:\

   

CAUSE NUMBER: A-QlQZ

ExPARTE § IN ran 173rd JUDICIAL
j § nrsTRIcT coURT or
erLrE DoNNELL BEASLEY § HENDERSON coUNTY TEXAS
AFFInAvIT 4
J»